Title: From John Adams to United States Senate, 3 January 1800
From: Adams, John
To: United States Senate



Gentlemen of the Senate.
United States January 3d: 1800

I nominate John Cassin, of Pennsylvania, to be a Lieutenant in the Navy.
John W Whidbie, of Virginia, to be a Lieutenant in the Navy.
Richard H. Lee Lawson, of Virginia, to be a Lieutenant in the Navy.
Benjamin Champney, of New Jersey, to be a Surgeon in the Navy.
Samuel R Marshall, of Pennsylvania, to be a Surgeon in the Navy.
Charles Harris, of Maryland, to be a Surgeon’s mate, in the Navy.
Jonathan Cowdery, of New York, to be a Surgeon’s mate, in the Navy.
Samuel Baldwin, of New York, to be a Second Lieutenant of Marines.

John Adams